Motion for Rehearing Denied and Supplemental                      and    Concurring
Supplemental Opinions on Rehearing filed June 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00312-CV

                     MEDSTAR FUNDING, LC, Appellant
                                          V.
  FRODE WILLUMSEN, DONAL HUGHS MCROBERTS, WILLUMSEN
                LAW FIRM, P.C., Appellees

                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-23189A

                SUPPLEMENTAL OPINION ON REHEARING

      After this court issued its majority opinion and judgment deciding the
appeal,1 appellant MedStar Funding, LC filed a motion for rehearing. In the
motion, MedStar contended the majority’s opinion was wrong for construing
MedStar’s appellate issue as one challenging only the summary-judgment

      1
        See MedStar Funding, LC v. Willumsen, ---S.W.3d---, 2022 WL 1151145 (Tex. App.—
Houston [14th Dist.] Apr. 19, 2022, no pet. h.).
dismissal of its breach-of-contract claim based on appellees’ attorney-immunity
affirmative defense. We held that MedStar had not timely pleaded a breach-of-
contract claim and thus we had no basis to reverse the summary judgment based on
MedStar’s appellate argument that attorney immunity does not apply to a breach-
of-contract claim. See id. at *3-4.

      According to MedStar’s motion for rehearing, however, the appellate issues
it raised and briefed were broader: MedStar says it “challenged the dismissal of
every claim at issue in this litigation” and “challenged the legal sufficiency of the
evidence supporting [the Law Firm’s] attorney immunity defense.” We deny
MedStar’s motion for rehearing and issue this supplemental opinion to clarify our
decision.

      On November 30, 2020, MedStar filed its appellant’s brief. In that brief,
MedStar asserted a single issue: “Whether the district court erred in holding that
‘attorney immunity’ absolves attorney-signatories to ‘letters of protection’ from
fulfilling their promise to ensure payment of medical bills for treatment received
by the attorneys’ personal injury clients?” MedStar characterized the nature of the
case as one of “breach of contract.” MedStar’s prayer similarly posited that “[t]his
is a simple case about honoring a promise made to facilitate the provision of
medical treatment to [the Law Firm’s] client in furtherance of her personal injury
lawsuit. Texas law demands that [the Law Firm] be held to its agreement; the
district court’s order permitting [the Law Firm] to shirk [its] obligations should be
reversed.” Thus, in its original appellant’s brief, MedStar presented its cause of
action as one for breach of contract and presented its appellate argument for
reversal as grounded on the premise that attorney immunity does not apply to a
breach-of-contract claim. As we have explained, exhaustively, MedStar did not
timely assert a breach-of-contract claim against the Law Firm defendants and did

                                         2
not seek or obtain leave of court to assert such a claim in a post-summary-
judgment-hearing amended petition.        On appeal, MedStar did not mention its
pleaded claims in its brief, other than in the statement of facts as a recitation of the
claims asserted.

      On October 14, 2021, we submitted the case on oral argument. At argument,
MedStar’s counsel (who had not signed the opening brief) argued that MedStar’s
stance was not just that the Law Firm’s attorney-immunity defense did not apply to
a breach-of-contract claim but also, more generally, that the Law Firm failed to
conclusively prove its defense at summary judgment.

      On October 18, 2021, MedStar moved to file an amended brief. The motion
was titled “Appellant’s Motion for Leave to Amend Brief to Address Impact of
Supreme Court Authority Issued After Traditional Appellate Briefing Was
Complete.” MedStar’s stated reason for amendment was “to address the impact
of” two supreme court cases, Haynes & Boone, LLP v. NFTD, LLC f/k/a Bernardo
Group, 631 S.W.3d 35 (Tex. 2021), and Landry’s, Inc. v. Animal Legal Defense
Fund, 631 S.W.3d 40 (Tex. 2021), which dealt with attorney immunity. MedStar
represented that it made two changes to case citations and added a new Section
III.D, which “discusses and analyzes the supreme court’s [opinions].”

      On October 28, 2021, we granted MedStar’s motion to amend and
MedStar’s amended brief was deemed filed on the same date.

      In MedStar’s amended brief, the nature of the case, the issue presented, the
first three sections of the argument, and the prayer remained identical to the
opening brief, all of which focused on the inapplicability of an attorney-immunity
defense to a breach-of-contract claim. But in the new Section III.D, MedStar
summarized Bernardo Group and Landry’s and then asserted, “The record
confirms that Willumsen failed to conclusively establish either element in its
                                           3
traditional motion for summary judgment.” The quoted sentence was not included
in MedStar’s original appellant’s brief.

       MedStar contends in its motion for rehearing that it fairly presented the
question whether the Law Firm met its summary-judgment burden on MedStar’s
pleaded claims in its issue presented section of the amended brief and in the
section discussing the supreme court authority (based on the above-quoted
sentence). We are unpersuaded.

       The issue presented in the amended brief, quoted above, does not challenge
in general terms the sufficiency of the Law Firm’s evidence and, instead, like the
original brief, cabins MedStar’s complaint to whether attorney immunity
“absolves” an attorney’s failure to fulfill a “promise to ensure payment of medical
bills.” As we stated in the majority opinion, this argument is premised on an
unpleaded breach-of-contract claim and thus presents no basis for reversing the
trial court’s summary judgment.2

       Moreover, we did not grant MedStar leave to file an amended brief so that
MedStar could assert new issues, nor did MedStar state that it desired to assert new
issues as a reason for seeking leave.3 This court previously has stated that we
“‘rarely, if ever,’” address issues raised for the first time in amended or
supplemental briefs because allowing new issues to be raised outside the
prescribed period for filing briefs “‘would, in turn, require allowing additional
opposing briefs to respond to the new points of error and thereby potentially extend


       2
         An appellate court generally may not reverse a trial court’s judgment without properly
assigned error. See Cent. Educ. Agency v. Burke, 711 S.W.2d 7, 8 (Tex. 1986) (per curiam).
       3
          In fact, MedStar stated in its motion to amend that its amendment “raise[d] no new
issue” because, according to MedStar, it “repeatedly asserted in this appeal that [the Law Firm]
failed to establish [it was] entitled to summary judgment.” As previously explained, MedStar’s
position is belied by its prior briefing. See MedStar, 2022 WL 1151145, at *5.

                                               4
indefinitely the period in which such briefs could continue to be filed.’” ERC
Midstream LLC v. Am. Midstream Partners, LP, 497 S.W.3d 99, 108 (Tex. App.—
Houston [14th Dist.] 2016, no pet.) (quoting Bowles v. State, No. 14-99-01396-CR,
2001 WL 1047026, at *1 n.2 (Tex. App.—Houston [14th Dist.] Sept. 13, 2001, pet.
ref’d) (mem. op., not designated for publication)). Rather, we granted MedStar
leave to amend its brief for the reason it requested: to provide this court with
recent supreme court authority.4

       In any event, the substance of MedStar’s amended brief is inadequate to
helpfully address the issue it did not ask to address in its motion for leave but now
belatedly contends it did address in its amended brief. Not only does “[a]dequate
appellate briefing entail[] more than mentioning arguments in passing,”5 but
MedStar’s amended brief did not substantively discuss the pleaded claims or
explain why attorney immunity could or could not apply to such claims. Rather,
even in the new Section III.D, MedStar contended that the Law Firm had not
established the two elements of attorney immunity6 because (1) MedStar was to be
paid, pursuant to the letters of protection, out of Sheikh’s recovery and thus
MedStar’s and Sheikh’s interests were aligned in the underlying suit, and (2) the
Law     Firm’s      challenged      conduct—failure       to    comply     with     “contractual

       4
          See Tex. R. App. P. 38.7 (“A brief may be amended or supplemented whenever justice
requires, on whatever reasonable terms the court may prescribe.”).
        5
          Reynoso v. Dibs US, Inc., 541 S.W.3d 331, 344 (Tex. App.—Houston [14th Dist.] 2017,
no pet.).
       6
           Attorney immunity protects an attorney against a non-client’s claim when:
       the claim is based on conduct that (1) constitutes the provision of “legal” services
       involving the unique office, professional skill, training, and authority of an
       attorney and (2) the attorney engages in to fulfill the attorney’s duties in
       representing the client within an adversarial context in which the client and the
       non-client do not share the same interests and therefore the non-client’s reliance
       on the attorney’s conduct is not justifiable.
Bernardo Grp., 631 S.W.3d at 78 (emphasis in original).
                                                 5
obligations”—was not conduct constituting the provision of “legal” services.
These arguments, just as with the parallel sections of MedStar’s original brief, are
fundamentally premised on MedStar’s theory that attorney immunity cannot
protect an attorney from a breach-of-contract claim.

      MedStar did not plead a breach-of-contract claim, and nothing in MedStar’s
appellate briefing changes the outcome set forth in the majority opinion. We deny
MedStar’s motion for rehearing.




                                       /s/       Kevin Jewell
                                                 Justice



Panel consists of Justices Wise, Jewell, and Spain. (Spain, J., concurring)




                                             6